ACCEPTED
                                                                                                   01-14-00849-CR
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               2/5/2015 4:24:57 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                            CLERK

                                      No. 01-14-00849-CR

                 IN THE COURT OF APPEALS OF THE STATE OF TEXAS
                                                                                   FILED IN
                                                                            1st COURT OF APPEALS
                                  FIRST JUDICIAL DISTRICT                       HOUSTON, TEXAS
                                                                            2/5/2015 4:24:57 PM
                                       HOUSTON, TEXAS                       CHRISTOPHER A. PRINE
                                                                                    Clerk
Alicia Correa

       v.

The State of Texas

                         Appellant's Motion To Extend Time to File Record

TO THE HONORABLE JUDGES OF SAID COURT OF APPEALS:

       Comes now, Alicia Correa, Appellant in the above-numbered and styled case, by and

through her attorney of record, Tom Zakes, and files this her Motion To Extend Time to File

Record, and in support hereof would show the Court as follows:

                                                 I.

       The Record was due to be filed on December 5, 2014.

                                                II.

       This is the first motion to extend time to file Record.

                                                III.

       Counsel has delivered a trust account check today to the court reporter to pay for the

record to be prepared.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays this Court that the deadline

to file the Record be extended until March 5, 2015.



                                                       Respectfully submitted,
                                                  /s/Tom Zakes___________________
                                                  Tom Zakes
                                                  Attorney for Appellant
                                                  1217 Prairie, Suite 206
                                                  Houston, Texas 77002
                                                  TBN 22243420
                                                  (713) 228-2827
                                                  (713) 247-9100 (fax)

                               CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of February, 2015, a true and correct copy of the
foregoing motion was served on the District Attorney of Harris County, Texas, who is the
representative of the State of Texas in this case.

                                                  /s/Tom Zakes__________________
                                                  Tom Zakes